United States Court of Appeals
                                                          Fifth Circuit
                                                        F I L E D
                                                        December 1, 2003

                   In the                           Charles R. Fulbruge III
                                                            Clerk
 United States Court of Appeals
           for the Fifth Circuit


               _______________

                 m 02-20235
               _______________

           CAPTAIN SHERIFF SAUDI,

                                 Plaintiff-Appellant,

                   VERSUS

     S/T MARINE ATLANTIC, ETC., ET AL.,

                                 Defendants,

       MARINE TRANSPORT LINES, INC.,
OWNER/MANAGER OF THE VESSEL “MARINE ATLANTIC”;

     MARINE TRANSPORT CORPORATION,
OWNER/MANAGER OF THE VESSEL “MARINE ATLANTIC,”

                                 Defendants-Appellees.


          ***************
                                                 _______________

                                                   m 02-20563
                                                 _______________

                                          CAPTAIN SHERIFF SAUDI,

                                                                   Plaintiff-Appellant,

                                                      VERSUS

                                  S/T MARINE ATLANTIC, ETC., ET AL.,

                                                                   Defendants,

              MARINE ATLANTIC LTD.; ACOMARIT SERVICES MARITIME, S.A.;
                     OSPREY ACOMERIT SHIP MANAGEMENT, INC.;
              KOCH SHIPPING, INC.; KOCH SUPPLY AND TRADING COMPANY,

                                                                   Defendants-Appellees.


                                         _________________________

                                Appeals from the United States District Court
                                     for the Southern District of Texas
                                             m H-99-CV-2367
                                      _________________________




Before SMITH, BARKSDALE, and CLEMENT,                          AFFIRMED. See 5TH CIR. R. 47.6.
  Circuit Judges.

PER CURIAM:*



    *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2